SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1142
CAF 12-01182
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF TERRENCE S.
---------------------------------------------
GENESEE COUNTY DEPARTMENT OF SOCIAL SERVICES,                      ORDER
PETITIONER-RESPONDENT;

CASSI A.S., RESPONDENT-APPELLANT.


KELIANN M. ARGY-ELNISKI, ORCHARD PARK, FOR RESPONDENT-APPELLANT.

CHARLES N. ZAMBITO, COUNTY ATTORNEY, BATAVIA (COLLEEN S. HEAD OF
COUNSEL), FOR PETITIONER-RESPONDENT.

LINDA M. JONES, ATTORNEY FOR THE CHILD, BATAVIA.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered June 1, 2012 in a proceeding pursuant to Social
Services Law § 384-b. The order, inter alia, terminated the parental
rights of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 8, 2013                        Frances E. Cafarell
                                                   Clerk of the Court